Citation Nr: 1107889	
Decision Date: 02/28/11    Archive Date: 03/09/11

DOCKET NO.  06-07 043	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the 
Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for hypertension, to include as 
secondary to service-connected type II diabetes mellitus.


REPRESENTATION

Veteran represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Veteran and spouse


ATTORNEY FOR THE BOARD

A. D. Jackson, Counsel


INTRODUCTION

The Veteran had active service from October 1963 to October 1965.

This matter is before the Board of Veterans' Appeals (Board) on 
appeal from a January 2006 rating decision of the Department of 
Veterans Affairs (VA), Regional Office (RO), in San Juan, Puerto 
Rico.

This matter was previously before the Board in October 2008, at 
which time the Board remanded the claim for additional 
development.  It is now returned to the Board.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran if 
further action is required.


REMAND

Unfortunately, another remand is required in this case.  Although 
the Board sincerely regrets the additional delay, it is necessary 
to ensure that there is a complete record upon which to decide 
the Veteran's claim so that he is afforded every possible 
consideration.  VA has a duty to make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate the claim for the benefit sought, unless no 
reasonable possibility exists that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. § 5103A(a) (West 2002 & 
Supp. 2010); 38 C.F.R. § 3.159(c), (d) (2010).

As pointed out in the prior remand, the Veteran was provided a VA 
examination in November 2005 to determine whether his 
hypertension is secondary to his service-connected diabetes 
mellitus.  The report of that examination notes that his diabetes 
mellitus and hypertension both appeared at the same time, 
approximately three years prior to that evaluation.  The examiner 
then opined that the Veteran's "[a]rterial hypertension is not at 
least as likely as not due to the service[-]connected diabetes 
mellitus."

The Board pointed out that there were two problems with this 
examination that rendered it inadequate.  First, the examiner had 
acknowledged that both the Veteran's diabetes mellitus and 
hypertension appeared at the same time, but then stated, without 
offering any explanation or rationale, there was no etiological 
relationship between the two conditions.  Secondly, although the 
examiner indicated the Veteran's hypertension was not due to the 
service-connected diabetes mellitus, he did not also consider 
whether the hypertension was or has been aggravated by the 
service-connected diabetes mellitus, which is an alternative 
basis of entitlement.  38 C.F.R. § 3.310(b).  See also Allen v. 
Brown, 7 Vet. App. 439, 448 (1995) (when aggravation of a 
Veteran's nonservice-connected condition is proximately due to or 
the result of a service-connected condition, he shall be 
compensated for the degree of disability-but only that degree-
over and above the degree of disability existing prior to the 
aggravation).

A VA examination was conducted in January 2009.  This examiner 
also concluded that the diabetes mellitus did not cause 
hypertension.  The examiner noted that VA electronic records 
showed that hypertension had its onset in 2001.  In providing 
rationale, the examiner noted that hypertension predated diabetes 
mellitus.  Furthermore, there was no microalbuminuria.  In a 
March 2009 addendum, the examiner also concluded that the 
diabetes mellitus did not aggravate the hypertension.  In 
reporting the rational the examiner gave three different reasons 
(1) there was no evidence of renal disease, (2) there was no 
microalbuminuria present, and (3) and the hypertension had been 
well controlled since the diagnosis of diabetes mellitus.  

As pointed out by the Veteran's representative, while this 
examiner stated that the Veteran's hypertension was treated in 
2001 before the diagnosis of diabetes mellitus (which was also 
diagnosed in 2001) the physician failed to comment on the 1991 
private record which showed elevated glucose.  The Board finds 
this discrepancy, in which the examiner did not take the 
Veteran's complete medical history into consideration, diminishes 
the probative value of this opinion.  When VA undertakes to 
provide a VA examination or obtain a VA opinion, it must ensure 
that the examination or opinion is adequate.  Barr v. Nicholson, 
21 Vet. App. 303, 312 (2007).  

An adequate medical examination is based upon consideration of 
the prior medical history and describes the disability in 
sufficient detail so the Board evaluation will be fully 
informed.  An examination must also fully address all aspects of 
a Board's request for an opinion and must support its conclusions 
with an analysis which can be considered and weighed against 
contrary opinions.  Stefl v. Nicholson, 21 Vet. App. 120, 124-25 
(2007).  

Moreover, the United States Court of Appeals for Veterans Claims 
(Court) has held, in Stegall v. West, 11 Vet. App. 268 (1998) 
that a Remand by the Court or the Board confers on the claimant, 
as a matter of law, the right to compliance with the remand 
orders.  See also Chest v. Peake, 283 Fed. App. 814 (Fed. Cir. 
2008).

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC shall forward the Veteran's 
claims file to the VA examiner that performed 
the January 2009 evaluation of the Veteran, 
if still available, and ask that he/she 
submit an additional addendum indicating the 
nature and etiology of the Veteran's 
hypertension specifically in terms of whether 
it is at least as likely as not that 
this disorder is attributable to his period 
of active service, including the service 
connected diabetes mellitus.  In this regard, 
the examiner must specifically comment on the 
1991 record showing elevated glucose levels 
and its relationship to the later diagnosed 
diabetes mellitus and hypertension.  

The term "as likely as not" means at least 50 
percent probability.  It does not, however, 
mean merely within the realm of medical 
possibility, rather, that the weight of 
medical evidence both for and against a 
conclusion is so evenly divided that it is as 
medically sound to find in favor of causation 
as it is to find against it.

If, for whatever reason, it is not possible 
or feasible to have this same VA examiner 
provide this further comment, then have 
someone else comment that is equally 
qualified to provide this necessary 
additional medical opinion.  If this latter 
situation arises, it may be necessary to have 
the Veteran reexamined, but this is left to 
the designee's discretion as to whether 
another examination is needed to make this 
remaining determination.

Whoever is designated to provide this 
additional comment must discuss the rationale 
of the opinion, whether favorable or 
unfavorable, if necessary citing to specific 
evidence in the file.  In doing so, the 
examiner should acknowledge the Veteran's 
report of a continuity of symptomatology.

To facilitate providing this additional 
comment, it is imperative the designated 
examiner review the claims file (or, in the 
case of the prior examiner, refamiliarize 
himself with the pertinent evidence in the 
claims file) for the relevant medical and 
other history.  This review includes 
considering this decision and remand and the 
Board's prior remand.

2.  The RO/AMC will then review the Veteran's 
claims file and ensure that the foregoing 
development actions have been conducted and 
completed in full, and that no other 
notification or development action, in 
addition to those directed above, is 
required.  If further action is required, it 
should be undertaken prior to further claim 
adjudication.

3.  The RO/AMC will then readjudicate the 
Veteran's claim.  If the benefit sought on 
appeal remains denied, the Veteran and his 
representative should be provided with a 
Supplemental Statement of the Case.  An 
appropriate period of time should be allowed 
for response.

Thereafter, if appropriate, the case is to be returned to the 
Board, following applicable appellate procedure.  The Veteran 
need take no action until he is so informed.  He has the right to 
submit additional evidence and argument on the matter or matters 
the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  The purposes of this remand are to obtain additional 
information and comply with all due process considerations.  No 
inference should be drawn regarding the final disposition of this 
claim as a result of this action.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).




_________________________________________________
DEMETRIOS G. ORFANOUDIS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


